Citation Nr: 1416623	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a hernia, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS).

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected PTSD with depressive disorder, NOS.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected PTSD with depressive disorder, NOS.

5.  Entitlement to a rating in excess of 10 percent prior to March 1, 2010, in excess of 30 percent from March 1, 2010, to April 11, 2010, and in excess of 50 percent from April 12, 2010, to January 14, 2013, for PTSD with depressive disorder, NOS.

6.  Entitlement to a rating in excess of 10 percent prior to September 13, 2011, and in excess of 30 percent from September 13, 2011, for left shoulder tendonitis.

7.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.

8.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to September 13, 2011.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 2001 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the VA Regional Office (RO) in Boise, Idaho, and from November 2009 and October 2011 rating decisions of the RO in Denver, Colorado.  

In a June 2010 rating decision, the RO in Denver increased the psychiatric disability rating to 30 percent from March 1, 2010, and to 50 percent from April 12, 2010; in a February 2013 rating decision, a 100 percent disability evaluation was assigned from January 15, 2013.  The February 2013 rating decision also increased the left shoulder disability rating to 30 percent from September 13, 2011.  As the Veteran has indicated that these increases do not satisfy his appeals, his claims for higher ratings for his psychiatric and left shoulder disabilities remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of entitlement to a TDIU prior to September 13, 2011, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is as likely as not related to his military service.  

2.  The Veteran has not had a hernia at any time since filing his claim for compensation.

3.  GERD was not present during the Veteran's service and currently diagnosed GERD did not develop as a result of any incident during service, to include the service-connected PTSD with depressive disorder, NOS.

4.  Erectile dysfunction was not present during the Veteran's service and currently diagnosed erectile dysfunction did not develop as a result of any incident during service, to include the service-connected PTSD with depressive disorder, NOS.

5.  Prior to January 5, 2012, the PTSD with depressive disorder, NOS resulted in occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; panic attacks more than once per week; disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships; and sleep impairment.

6.  From January 5, 2012, the PTSD with depressive disorder, NOS has resulted in total occupational and social impairment.

7.  Prior to September 13, 2011, the left shoulder tendonitis had not resulted in motion limited to shoulder level or midway between side and shoulder level.  

8.  Since September 13, 2011, the left shoulder tendonitis has not resulted in ankylosis of the scapulohumeral articulation; fibrous union of the humerus; nonunion of the humerus; or loss of head of the humerus.

9.  There is no evidence of left shoulder ankylosis of the scapulohumeral articulation; other impairment of the humerus such as malunion, recurrent dislocation, fibrous union, nonunion, or loss of head; or impairment of the clavicle or scapula such as malunion, nonunion or dislocation. 

10.  The lumbosacral strain has not resulted in limiting forward flexion to 60 degrees, has not resulted in a combined range of motion not greater than 120 degrees, has not caused muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, has not resulted in ankylosis, and does not have associated objective neurological abnormalities for which separate ratings can be granted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A hernia was not incurred or aggravated in service, and is not proximately due to or the result of the service-connected PTSD with depressive disorder, NOS 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

3.  GERD was not incurred or aggravated in service, and is not proximately due to or the result of the service-connected PTSD with depressive disorder, NOS.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

4.  Erectile dysfunction was not incurred or aggravated in service, and is not proximately due to or the result of the service-connected PTSD with depressive disorder, NOS.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

5.  Prior to January 5, 2012, the criteria for a rating of 50 percent, but no higher, for PTSD with depressive disorder, NOS, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130 Diagnostic Codes (DCs) 9400, 9411 (2013).

6.  From January 5, 2012, the criteria for a 100 percent rating for PTSD with depressive disorder, NOS, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130 Diagnostic Codes (DCs) 9400, 9411 (2013).

7.  The criteria for a rating in excess of 10 percent prior to September 13, 2011, and in excess of 30 percent from September 13, 2011 for left shoulder tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5003, 5024 (2013).

8.  The criteria for a rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In light of the fully favorable determination in the issue of service connection for bilateral hearing loss, no discussion of compliance with VA's duty to notify and assist for this issue is necessary.

As for the other issues, the Veteran was notified in letters dated in February 2009, March 2009 and August 2011 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection and that to show entitlement to an increased evaluation for his service-connected disabilities, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims for increased ratings.  The Veteran's VA treatment records reflect that he was hospitalized for his psychiatric disability in a private facility in January 2012; those private records have not been obtained.  However, for the reasons set forth below, the Board is assigning a 100 percent disability rating for the Veteran's psychiatric disorder effective the date of that hospitalization.  Therefore, as the Veteran is being awarded the highest schedular rating available for that time period when he was hospitalized, the Board finds that a remand to obtain those records is not necessary.

Additionally, in a February 2014 statement, the Veteran's representative asserted that a 504 page record received by the VA on November 23, 2013, did not include VA medical records dated from January 9, 2012, through February 2, 2012.  However, a review of the record does not indicate that 504 pages of VA records were received on November 23, 2013.  The Veteran's electronic record shows that no medical records were added after April 2013, and the paper claims file does not contain any indication that records were received on November 23, 2013.  Furthermore, the Veteran's electronic record contains the January 2012 to February 2012 treatment records.  The only thing dated November 23, 2013, is the file copy of the letter sent to the representative that accompanied a copy of records added to the claims file after July 15, 2009, consisting of approximately 1, 070 pages.  Aside from the hospitalization records noted above, there is no indication of missing treatment records.  

Pertinent VA examinations were obtained in August 2008 (psychiatric and shoulder); March 2010 (psychiatric), April 2010 (psychiatric); September 2011 (psychiatric, spine and shoulder); and January 2013 (psychiatric).  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations and recorded all findings considered relevant under the applicable law and regulations.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the increased ratings issues has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that medical opinions on the questions of service connection for a hernia, GERD and erectile dysfunction are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran has a diagnosis of, or symptoms associated with, a hernia; suffered an event, injury or disease in service; and that his GERD and erectile dysfunction are associated with his service or a service-connected disability.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.


II.  Analysis

      A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

		1.  Bilateral Hearing Loss 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As the Veteran has been granted service connection for tinnitus, in-service acoustic trauma is conceded.

In connection with his claim for tinnitus, the Veteran was afforded a VA examination in January 2007 prior to his discharge from service in February 2007.  His speech recognition scores were 92 percent in each ear, meeting VA's definition of a bilateral hearing loss disability as per 38 C.F.R. § 3.385.

At a VA examination in March 2010, a bilateral hearing loss disability as defined by VA was not shown.  A negative nexus opinion was provided as the Veteran was found to have hearing sensitivity well within normal limits and the examiner opined that hearing testing conducted during service showed that the Veteran did not have hearing damage while in service.  As the January 2007 examination clearly showed a hearing loss disability contrary to the examiner's opinion that the Veteran did not have hearing damage during service, the Board accords the March 2010 opinion no probative value.
Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  In-service acoustic trauma has been conceded.  As the January 2007 examination during the Veteran's military service shows that he had a bilateral hearing loss disability as defined by VA, the Board concludes that the Veteran has bilateral hearing loss that was incurred in his service.  

The Board acknowledges that the Veteran did not meet the criteria in 38 C.F.R. § 3.385 in March 2010.  However, the fact remains that his service records clearly show a bilateral hearing loss disability as defined by VA.  Consequently, based on the findings of the January 2007 examination, the Board concludes that service connection is warranted.  Service connection for bilateral hearing loss is therefore granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).

		2.  Hernia

The Veteran contends that he has a hernia that is either related to his military service or that is secondary to his service-connected psychiatric disorder.  See, e.g., December 2008 claim.  

The Veteran's STRs show no treatment for, or diagnosis of, a hernia.  Nor do they show any symptoms opined to be associated with a hernia.

The Veteran's post-service medical records also fail to show a hernia or signs and symptoms associated with a hernia.  The Veteran has not reported being diagnosed with a hernia.

Based on a review of the evidence, the Board concludes that service connection for a hernia is warranted.  A hernia or signs and symptoms opined to be associated with a hernia have not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a hernia at any time during the appeal period. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a hernia falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a hernia.  At no time since the Veteran filed his claim for service in December 2008 has a hernia been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the United States Court of Appeals for Veterans Claims (Court) held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved). 

Thus, the preponderance of the evidence is against the Veteran's claim for a hernia.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a hernia is denied.  See 38 U.S.C.A §5107.

		3.  GERD

The Veteran contends that he has GERD that is either related to his military service or that is secondary to his service-connected psychiatric disorder.  See, e.g., December 2008 claim.  He contends that he gets reflux when he is nervous.  Id.

A review of the Veteran's STRs shows no treatment for, or diagnosis of, GERD.  His April 2005 post-deployment health assessment shows that he denied symptoms such as frequent indigestion and vomiting.  
According to post-service treatment records, the earliest diagnosis of GERD is in March 2013.  None of his treatment records contain any opinion relating GERD to his military service, to include being secondary to his service-connected PTSD with depressive disorder, NOS.  

In a February 2014 statement, the Veteran's representative argued that the Veteran's medications for his psychiatric disorder have been known to cause serious gastric side effects.    

Based on a review of the evidence, the Board concludes that service connection for GERD is not warranted.  Although the evidence shows that the Veteran currently has a diagnosis of GERD, it does not show that his GERD is related to his military service on direct or secondary bases.

Beginning with direct service connection, the Veteran has not reported any in-service event, injury or disease.  There is no indication in his STRs that he had GERD in service.  Indeed, the Veteran has not contended being diagnosed with GERD in service or that the onset of his GERD began in service.  In this case, the contemporaneous service records fail to show that the Veteran's GERD had its onset in service or that he incurred any event, injury or disease in service.  Furthermore, while the Veteran was discharged from service in 2007, the earliest evidence of a diagnosis of GERD is in 2013.  A review of the Veteran's records prior to that did not show complaints of GERD or that he was prescribed medicine to treat GERD.  The fact that the Veteran was not shown to have GERD until six years after discharge is probative evidence that it did not have its onset during service.  None of the Veteran's treatment records include any opinion relating GERD to his military service.  Therefore, the Board concludes that service connection on a direct basis is not warranted.

The Board also finds that service connection as secondary to the service-connected PTSD with depressive disorder, NOS is also not warranted.  Although the Veteran is service-connected for PTSD with depressive disorder, NOS and has been diagnosed post-service with GERD, the evidence fails to show a nexus between his service-connected psychiatric disability and his GERD.  The pertinent evidence of record fails to show that his PTSD with depressive disorder, NOS caused or aggravated GERD.  None of the Veteran's treatment records contain any medical opinion indicating that the Veteran's PTSD with depressive disorder, NOS caused or aggravated his GERD.  There is no nexus evidence to support a finding of service connection on a secondary basis.  Although the Veteran's representative argues that the medications the Veteran takes for psychiatric disorders have been known to cause gastric side effects, such argument is not specific to this particular Veteran.  No medical professional has provided any opinion indicating that the Veteran's GERD is a side effect of medication used to treat his PTSD.  

While a VA examination was not obtained, the only evidence presented is the Veteran's own "conclusory generalized statement" that his GERD is somehow related to his service-connected PTSD with depressive disorder, NOS.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  This is insufficient to trigger VA's duty to provide a medical examination.  Id. at 1278-79.  The Waters Court noted that since all veterans could make bare assertions that a service connected illness caused their current medical problems, requiring examinations in such cases "would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id. at 1278.  The Federal Circuit "reject[ed]" the "theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues."  Id. at 1278-79.  Consequently, despite the Veteran's assertions, as the medical evidence of record fails to show any relationship between his service-connected PTSD with depressive disorder, NOS and his GERD, an examination was not necessary.  

The claims folder contains no competent and probative evidence of GERD being associated with the Veteran's active duty.  Without competent and probative evidence of an association between GERD and his active duty, to include his service-connected PTSD with depressive disorder, NOS, service connection for GERD is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of GERD falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between GERD and the Veteran's active duty, to include his service-connected PTSD with depressive disorder, NOS, service connection for GERD is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for GERD.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for GERD is denied.  See 38 U.S.C.A §5107.

		4.  Erectile Dysfunction

The Veteran contends that he has erectile dysfunction that is either related to his military service or that is secondary to his service-connected psychiatric disorder.  See, e.g., December 2008 claim.  He contends that he has difficulty getting and maintaining an erection due to medications taken for his psychiatric disorder.  Id.

A review of the Veteran's STRs shows no treatment for, or diagnosis of, erectile dysfunction.  

According to post-service treatment records, the Veteran has not actually been diagnosed with erectile dysfunction.  However, records beginning in January 2012 shows that he was prescribed medication for sexual activity.  As such, the Board concedes erectile dysfunction.  A December 2009 treatment records show that after being prescribed increased medication for his PTSD with depressive disorder, NOS, he should watch for emergence of sexual side effects.  However, none of his treatment records contain any opinion relating erectile dysfunction to his military service, to include being secondary to his service-connected PTSD with depressive disorder, NOS.  His examinations for his psychiatric disability do not indicate that he had erectile dysfunction as a side effect of his medication.  
In a February 2014 statement, the Veteran's representative argued that the Veteran's medications for his psychiatric disorder have been known to cause serious sexual side effects.    

Based on a review of the evidence, the Board concludes that service connection for erectile dysfunction is not warranted.  Although the evidence shows that the Veteran currently has erectile dysfunction, it does not show that his erectile dysfunction is related to his military service on direct or secondary bases.

Beginning with direct service connection, the Veteran has not reported any in-service event, injury or disease.  There is no indication in his STRs that he had erectile dysfunction in service.  Indeed, the Veteran has not contended being diagnosed with erectile dysfunction in service or that the onset of his erectile dysfunction began in service.  In this case, the contemporaneous service records fail to show that the Veteran's erectile dysfunction had its onset in service or that he incurred any event, injury or disease in service.  Furthermore, while the Veteran was discharged from service in 2007, the earliest evidence of erectile dysfunction is in 2012.  A review of the Veteran's records prior to that did not show complaints of erectile dysfunction or that he was prescribed medicine to treat erectile dysfunction.  The fact that the Veteran was not shown to have erectile dysfunction until five years after discharge is probative evidence that it did not have its onset during service.  None of the Veteran's treatment records include any opinion relating erectile dysfunction to his military service.  Therefore, the Board concludes that service connection on a direct basis is not warranted.

The Board also finds that service connection as secondary to the service-connected PTSD with depressive disorder, NOS is also not warranted.  Although the Veteran is service-connected for PTSD with depressive disorder, NOS and has been shown to have erectile dysfunction post-service, the evidence fails to show a nexus between his service-connected psychiatric disability and his erectile dysfunction.  None of the Veteran's treatment records contain any medical opinion indicating that the Veteran's PTSD with depressive disorder, NOS caused or aggravated his erectile dysfunction.  There is no nexus evidence to support a finding of service connection on a secondary basis.  Although the Veteran's representative argues that the medications the Veteran takes for psychiatric disorders have been known to cause sexual side effects, such argument is not specific to this particular Veteran.  The Board acknowledges the December 2009 treatment record warning of sexual side effects from an increase in medication; however, no medical professional has provided any opinion indicating that the Veteran's erectile dysfunction is a side effect of medication used to treat his PTSD.  Furthermore, the Veteran was not shown to take medication for sexual activity until a little over two years after that December 2009 treatment record.  

While a VA examination was not obtained, the only evidence presented containing an opinion relating erectile dysfunction to medication is the Veteran's own "conclusory generalized statement" that his erectile dysfunction is somehow related to his service-connected PTSD with depressive disorder, NOS.  Waters at 1278.  This is insufficient to trigger VA's duty to provide a medical examination.  Id. at 1278-79.  Consequently, despite the Veteran's assertions, as the medical evidence of record fails to show any relationship between his service-connected PTSD with depressive disorder, NOS and his erectile dysfunction, an examination was not necessary.  

The claims folder contains no competent and probative evidence of erectile dysfunction being associated with the Veteran's active duty.  Without competent and probative evidence of an association between erectile dysfunction and his active duty, to include his service-connected PTSD with depressive disorder, NOS, service connection for erectile dysfunction is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of erectile dysfunction falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between erectile dysfunction and the Veteran's active duty, to include his service-connected PTSD with depressive disorder, NOS, service connection for erectile dysfunction is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for erectile dysfunction is denied.  See 38 U.S.C.A §5107.
      
      B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.

The Court has held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

		1.  PTSD with Depressive Disorder, NOS

The Veteran's PTSD with depressive disorder, NOS is rated as 10 percent disabling prior to March 1, 2010; as 30 percent disabling from March 1, 2010, to April 11, 2010; and as 50 percent from April 12, 2010, to January 15, 2013, under 38 C.F.R. § 4.130 DCs 9411-9400, which evaluates impairment from PTSD and generalized anxiety disorder, respectively.  Pursuant to the General Rating Formula for Mental Disorders, a 10 percent rating is warranted if the evidence establishes there is occupational and social impairment, due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DCs 9400-9411 (2013).

A 30 percent rating is warranted if the evidence establishes there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Veteran was afforded a VA examination in August 2008.  He reported avoiding crowds and having panic attacks once or twice a week.  The Veteran reported feelings of sadness, low energy, low motivation, and a loss of interest in what goes on around him.  He denied hopelessness or suicidal ideation.  The Veteran reported that his depression was about a seven at its worst and a zero at its best with zero being no depression and ten feeling suicidal.  He reported that his anxiety caused him to isolate, which increased his depression.  The Veteran reported that his memory was a problem a great deal of the time and that it had become hard to focus.  He reported symptoms of dissociation.  The Veteran reported that he would be starting community college the following week.  He reported that while in service, he experienced irritability with others, difficulty with authority, and problems with concentration and memory.  He reported becoming overwhelmed and overstimulated when working with flight crews.  The Veteran reported having a hard time performing his work as quickly when that occurred.  He preferred to work by himself.  He had been married since 2003 and reported having no friends with whom he was in contact.  Examination showed that the Veteran scored in the impaired range, especially for his age.  He was neatly and casually dressed, and was cooperative throughout the session.  His mood was in the moderately depressed range of function.  The Veteran was able to maintain activities of daily living, include personal hygiene.  He was not currently in treatment.  The Veteran's thought processes and communication were not impaired.  His social functioning was impaired in that he had no friends.  His employment was impaired as described in that report.  A GAF score of 56 was assigned.  The examiner opined that there was occasional decrease in work efficiency or there were intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning.  

An October 2008 treatment record shows that the Veteran had frequent panic attacks, especially when in public.  He was anxious with blunted affect and cooperative but guarding.  His body posture was stiff and he made limited eye contact.  The Veteran was alert and fully oriented; there were no delusions and/or hallucinations.  He reported difficulty with concentration and memory.  A GAF score of 55 was assigned.  The Veteran again reported panic attacks in December 2009.  He was alert and attentive; oriented times four; grooming was appropriate; speech was normal in rate/rhythm, language intact; mood was euthymic; and affect was congruent with mood.  He denied perceptual disturbances.  Thought processes were normal, coherent with no unusual thought content.  The Veteran had good insight and judgment, and memory was intact.  He denied current suicidal and homicidal ideation.  

At a VA examination in March 2010, the Veteran reported that he stopped taking college classes and that he had been unemployed.  He reported that he was currently looking for employment, but "does not interview well."  He reported feeling depressed many days of the week.  The Veteran reported depressed mood, fatigue, decreased interest, slight irritability, social withdrawal and anhedonia.  He reported frequent anxiety and panic attacks intermittently.  The Veteran admitted to a past history of suicidal ideation, but denied any active plans or history of attempts.  He denied any active homicidal ideation, plans or history of attempts; any grossly inappropriate behavior; and any manic symptoms.  He reported that he felt uncomfortable in crowds, but denied clear cut paranoia.  He denied any Schneiderian symptoms, but did report some unusual perceptual disturbances where he heard screaming or heard someone say "hey," but he did not report other auditory or visual hallucinations.

The Veteran reported a marginal and circumscribed lifestyle.  He spent most of the day providing care to his infant child.  He was able to do basic activities of daily living.  He reported sleep impairment of two to three awakenings per night.  Examination revealed that he was casually dressed.  He appeared depressed; speech was articulate; affect was blunted; and thought processes were logical and goal-directed.  Examination revealed some difficulty with attention and focus and working memory.  The Veteran was assigned a GAF score of 56.  The examiner opined that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning with regard to routine behavior, self-care, and normal conversation.  

The Veteran was afforded another VA examination in April 2010.  He reported having significantly increased anxiety during job interviews.  The Veteran did grocery shopping in the early morning hours in the weekends, when no one was in the stores.  He reported trying to go to a park or to see a movie with his wife on the weekends; that was extremely difficult for him.  He could not name any close friends.  The Veteran often forgot to tend to his own hygiene; he might shower every other day or so.  He had panic symptoms multiple times per week.  He denied problems with his temper.  He felt down on a daily basis.  Energy, interest and motivation levels were generally low.  He had been suicidal in the past, and suicidal thoughts tended to come and go.  He had no history of suicide attempt, and no current plan or intent.  He did suffer auditory and visual illusions and occasional auditory hallucinations.  He was casually dressed and was slightly malodorous.  Mood was depressed and affect was flat.  The examiner opined that the Veteran was able to maintain activities of daily living, including his own personal hygiene.  There had been a worsening of his condition.  Thought processes and communication were impaired by difficulties with short term memory and concentration.  His social functioning was greatly impaired by his high level of anxiety and avoidance behaviors.  He was employable in settings in which he had little or no contact with the public and loose supervision.  A GAF score of 52 was assigned.  The examiner opined that the Veteran had occupational and social impairment with occasional reduced reliability and productivity due to symptoms of flattened affect; panic symptoms more than once a week; difficulty with complex commands; impairment of short and long term memory; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

Treatment records dated from May 2010 to March 2011 reveal GAF scores ranging from 50 to 60.  These records do not show symptoms such suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  However, they are suggestive of difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  An October 2010 record shows that he was separated from his wife and had been issued a restraining order.  A December 2010 record shows that he was living with his parents.  A March 2011 record shows that his affect was flat.

The Veteran was hospitalized in June 2011.  He reported feeling suicidal "off and on" for the past few years.  He presented as oriented times four as he easily related date, place, time and his situation.  His mood was very depressed with a blunted affect.  He endorsed very poor sleep and poor energy.  He reported frequently experiencing racing thoughts.  Recall, recent and remote memory appeared to be intact.  His GAF on discharge was 60.  At the time of discharge, symptoms indicative of a 70 percent rating were not shown.  

A July 2011 record shows that the Veteran was unkempt and his hair was disheveled.  His affect was flat.  An August 2011 treatment record shows a GAF score of 40.  His affect was depressed and speech was slower than the last visit.  He reported having very low motivation and poor concentration lately.  These records do not show symptoms indicative of a 70 percent rating.

He was afforded a VA examination in September 2011.  He reported currently having difficulty obtaining employment because of "crazy court with my ex-wife."  He also stated he was too depressed to work.  The Veteran reported that he had not been shaving, but denied any other activities of daily living problems.  Socially, he had a few friends and stated, "mainly because of my ex-wife...she was mentally abusive."  He reported difficulty falling and staying asleep.  He reported symptoms of anxiety and depression.  The Veteran reported panic attacks approximately one per month, decreased interest in socializing after the divorce, depressed mood, low energy, low motivation, and guilt.  He denied risky behavior and pressured speech.  He reported anhedonia and eating excessively.  He reported less social interest when depressed.  The Veteran reported having suicidal thoughts constantly and that he planned to overdose on medication.  He had no intention on acting on those thoughts.  He reported seriously considering suicide twice, once just prior to his divorce in August 2010 and the other in June 2011.  The Veteran's symptoms impacted his work performance because he missed days due to depressed mood.  He had difficulty concentrating and completing job duties.  His symptoms impacted his relationships because he was socially isolated.

Examination revealed that he was on time and casually dressed; no hygiene deficits were observed.  Attitude was calm and cooperative.  He might have been exaggerating symptoms because reported symptoms and onset dates were incongruent.  No unusual movements or psychomotor changes were observed.  Speech proceeded at a normal rate, tone and volume without pressure.  Affect was constricted; mood was euthymic; and thought processes were goal directed and logical.  There was no evidence of hallucinations, delusions, obsessions, compulsions or phobias observed during the evaluation.  He was oriented to date, place and time.  Memory and concentration were impaired.  His capacity for abstract thought appeared to fall within normal limits and his insight and judgment appeared to be good to fair.  His symptoms of depression were opined to be most likely related to situations surrounding his divorce.  His symptoms of major depression appeared to be moderately impacting his functioning.  His symptoms did not prevent full time employment, but might decrease his reliability and productivity.  GAF scores of 58 and 55 were assigned for his social phobia and major depressive disorder, respectively.  

VA treatment records dated from September 2011 through November 2011 show that his GAF scores ranged from 40 to 50.  These records continue to show that he was unkempt and his hair was disheveled, but do not show symptoms indicative of a 70 percent rating.  An October 2011 record shows a flattened affect.

A January 2012 record shows that the Veteran's mother was his caregiver.  She reported that she assisted the Veteran with his medication; reminded him to shower and brush his teeth because otherwise the Veteran would not do those things for dates; monitored what he ate; and reminded him of his appointments.  His mother was accepted in VA's family caregivers program to care for the Veteran.  A February 2012 VA shows that the Veteran was hospitalized from January 5, 2012, to January 9, 2012.  

The Veteran was afforded a VA examination in January 2013.  The examiner opined that the Veteran had total occupational and social impairment.  He reported living with his parents since January 2012 and that his mother controlled his medications.  The examiner noted the Veteran's mother being named his VA caregiver after his January 2012 hospitalization.  A GAF score of 49 was assigned.

Based on a review of the evidence, the Board concludes that a 100 percent rating is warranted effective January 5, 2012, the date the Veteran was hospitalized.  The evidence shows that after he was released, his mother was named his VA caregiver.  Considering that the evidence shows that his mother cares for him as discussed above, when affording the Veteran the benefit-of-the-doubt, the Board concludes that total occupational and social impairment has been shown.  As such, a 100 percent rating is warranted from January 5, 2012.  

Prior to January 5, 2012, the Board concludes that a rating of 50 percent is warranted.  The Veteran's GAF scores of 56 in August 2008 and 55 in October 2008 are indicative of moderate symptoms.  The impairment described in the VA examinations and treatment records during this time period as discussed above suggest occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; panic attacks more than once a week; impairment of short and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  As such, the Board concludes that a 50 percent rating is warranted.  

However, the evidence prior to January 5, 2012, does not show that a rating in excess of 50 percent is warranted.  The VA examinations and treatment records during this time period do not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  Although the Veteran had suicidal ideation that led to hospitalization in 2011, the overall evidence of record fails to show symptom.  Additionally, while some records suggest neglect of personal appearance due to the Veteran appearing unkempt and with his hair disheveled, the totality of the evidence does not show that he consistently had such symptom.  Moreover, the evidence does not show deficiencies in most areas.

Beginning with work, the evidence does show that the Veteran has deficiencies due to his psychiatric symptoms.  As discussed in detail above, the Veteran reported to VA examiners about trying to find work, but that he did not interview well.  However, even when considering the Veteran's work impairment, the totality of the evidence fails to show that a 70 percent rating is warranted, as deficiencies in other areas as discussed in detail below, have not been shown.  

As for family relations, the evidence shows that the Veteran divorced from his wife in 2010.  However, it also shows that he has maintained relationships with his family, as evidenced by the December 2010 record showing that he was living with his parents.  Additionally, the evidence shows that prior to his divorce, the Veteran cared for his infant child.  As such, considering that the Veteran maintained a relationship with his family and was able to provide care for an infant, the Board concludes that deficiencies in family relations supporting a 70 percent rating have not been shown.

Regarding judgment, the December 2009 treatment record shows that it was intact, while the September 2011 VA examination shows that it was good to fair.  None of his treatment records or examinations show deficiencies in judgment.  The evidence fails to show deficiencies in judgment supporting a 70 percent rating.

The evidence also fails to show deficiencies in thinking or mood such that a 70 percent rating is warranted.  Although the March 2010 examination shows that the Veteran had some perceptual disturbances, the September 2011 VA examination shows that there was no evidence of hallucinations, delusions, obsessions, compulsions or phobias.  The treatment records and examinations as discussed above fail to show occupational and social impairment due to deficiencies in thinking, even when taking into account the Veteran's other symptoms.  As for mood, a 50 percent rating specifically contemplates disturbances of motivation and mood.  The evidence for this time period does show deficiencies in mood, but such is compensated for by a 50 percent rating.  Deficiencies in mood sufficient to support a 70 percent rating have not been shown.  

Prior to January 5, 2012, symptoms indicative of a 70 percent rating such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships have not been shown.  Although some records do show neglect of personal appearance and hygiene and suicidal ideation, the overall symptoms shown during this appeal are not suggestive of a 70 percent rating.

The Board acknowledges that the list of symptoms supporting 70 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this time period, the evidence fails to show occupational and social deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood for the reasons set forth above.  

The Board notes that the reported GAF scores of 50 to 60 until January 5, 2012, are indicative of moderate to serious symptoms, consistent with a 50 percent rating.  Although the Veteran had GAF scores as low as 40 during this time period indicative of major impairment in several areas, the Board notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating of 50 percent, but no higher, is warranted prior to January 5, 2012.

In this case, prior to January 5, 2012, the extent and severity of the Veteran's dysthymic disorder and alcohol dependence reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; panic attacks more than once per week; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and sleep impairment, i.e., the level of impairment contemplated in the assigned 50 percent rating for psychiatric disabilities.  38 C.F.R. § 4.7.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that the Veteran's PTSD with depressive disorder, NOS, warrants a rating of 50 percent, but no higher, prior to January 5, 2012, and a 100 percent rating from January 5, 2012.     

		2.  Left Shoulder Tendonitis

The Veteran's left shoulder tendonitis rated as 10 percent disabling prior to September 13, 2011, and as 30 percent disabling from September 13, 2011, under 38 C.F.R. § 4.71a, DCs 5201-5024.  DC 5201 evaluates impairment from limitation of motion of the arm, while DC 5024 evaluates impairment from tenosynovitis.  38 C.F.R. § 4.71a, DCs 5024, 5260 (2013).  DC 5024 calls for the disability to be rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5024.  Degenerative arthritis is evaluated under DC 5003.

Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2013).  The shoulder is considered a major joint.  38 C.F.R. § 4.45(f) (2013).

As the Veteran has been shown to be right handed, the ratings for the minor arm apply.  Pursuant to DC 5201, a 20 percent rating is warranted when motion is limited to shoulder level or midway between side and shoulder level.  38 C.F.R. § 4.71a, DC 5201.  A 30 percent rating is warranted when motion is limited to 25 degrees from the side.  

Normal range of motion of the arm is 180 degrees of forward elevation (flexion); 180 degrees of abduction; 90 degrees of internal rotation; and 90 degrees of external rotation.  38 C.F.R. § 4.71a, Plate I (2013).  Shoulder level for forward elevation and abduction is 90 degrees.  Id.

The Veteran was afforded a VA examination in August 2008.  He reported persistent pain, grinding and popping.  Giving way, weakness, and swelling were not noted.  The severity of the symptoms was reported to be moderate and intermittent in frequency.  The Veteran reported that the duration was variable.  He reported that his activities of daily living were unimpaired.  The examiner noted that the Veteran could dress, undress, eat, write and drive.  The Veteran was not working as he was a student; therefore, his condition did not affect his usual occupation.  The Veteran reported that he did not experience any flare-ups of pain and that it came regularly and was mild without flare-ups.  He had not had any evaluation or treatment since service.  

Examination revealed forward flexion to 170 degrees with pain; abduction to 160 degrees with pain; external rotation to 85 degrees; internal rotation to 75 degrees; and extension to 50 degrees.  There was a mildly positive impingement sign.  There was no deltoid or spinatus atrophy.  The Veteran had normal strength in flexion, abduction and extension as well as rotation.  There was no increased symptomatology with repetitive movement, no increased pain with repetitive resisted abduction or elevation.  There was no incoordination in his motion.  There was no easy fatigability to repetitive strength testing done three times, DeLuca, style testing in abduction and flexion.  He had negative apprehension sign and negative Sulcus sign.  The acromioclavicular joint was non-tender.  

The Veteran was afforded a VA examination in September 2011.  He reported that his chronic pain had remained stable since discharge from service.  He reported daily pain rated as seven out of ten (7/10) in intensity.  The Veteran reported that pain occurred with any lifting activities or any active motion.  He reported no flares, no therapy, and no use of assistive devices.  The Veteran reported significant difficulty reaching overhead with the left upper extremity; he was incapable of lifting more than five pounds.  Examination revealed no evidence of muscle atrophy.  Muscle strength was 5/5 in all muscle groups.  There was no edema, no deformity and no focal tenderness.  Range of motion testing revealed flexion to 110 degrees; abduction to 90 degrees; internal rotation to 90 degrees; and external rotation to 45 degrees.  All motion was accompanied by pain at limit of motion.  The Veteran was able to complete three repetitions of motion.  The examiner reported that abductions against moderate resistance elicited inability to abduct past 30 degrees with pain at limit of motion.  There was, therefore, an additional loss of left shoulder abduction of 60 degrees with repetitive motion secondary to pain.  The Veteran had a positive Hawkin's test.  The examiner reported that except as noted, there was no change in active or passive range of motion during repeat testing against resistance and there were no additional losses of range of motion due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flares.

A review of the Veteran's treatment records reflects complaints of pain.  His records do not show his limitation of motion in degrees, ankylosis, impairment of the humerus or impairment of the clavicle or scapula.  

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent prior to September 13, 2011, and in excess of 30 percent from September 13, 2011, is not warranted.

For the period prior to September 13, 2011, the Veteran was not shown to meet the criteria for a rating in excess of 10 percent under any applicable diagnostic code.  As the Veteran was shown to have limitation of motion at the August 2008 VA examination, a 20 percent rating under DC 5003 is not warranted as a 20 percent rating under that diagnostic code is only available in the absence of limitation of motion.  The Veteran's limitation of motion shown does not approximate the criteria for a 20 percent rating under DC 5201.  Considering that the August 2008 examination shows that the Veteran had flexion to 170 degrees with pain; abduction to 160 degrees with pain; external rotation to 85 degrees; and internal rotation to 75 degrees, the evidence fails to show motion limited to shoulder level or midway between side and shoulder level.  None of his treatment records during this time period have shown motion limited to shoulder level or midway between side and shoulder level.  Therefore, a rating in excess of 10 percent prior to September 13, 2011, is not warranted.

For the period from September 13, 2011, the Veteran is receiving the highest schedular rating available for the non-dominant arm based on limitation of motion.  A rating in excess of 30 percent for the minor arm is only warranted when there is ankylosis of the scapulohumeral articulation; fibrous union of the humerus; nonunion of the humerus; or loss of head of the humerus.  38 C.F.R. § 4.71a, DCs 5200, 5202.  The September 2011 examination fails to show such impairment, and none of the Veteran's treatment records dated since that examination have shown such impairment.  As such, a rating in excess of 30 percent from September 13, 2011, is not warranted.  

In reaching the conclusion that higher ratings are not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that increased ratings for limitation of motion are not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations show that the Veteran had muscle atrophy of the shoulder or other evidence of disuse due to his service-connected left shoulder disability.  Accordingly, the criteria for a rating in excess of 10 percent prior to September 13, 2011, and in excess of 30 percent from September 13, 2011, for limitation of motion for the Veteran's service-connected left shoulder tendonitis have not been met.  38 C.F.R. § 4.71a, DCs 5003, 5201.

The Board has also considered whether higher or separate ratings are available under other diagnostic codes.  However, as noted above, the evidence does not show ankylosis of the scapulohumeral articulation; other impairment of the humerus such as malunion, recurrent dislocation, fibrous union; nonunion; or loss of head; or impairment of the clavicle or scapula such as malunion, nonunion or dislocation.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203 (2013).  Therefore, higher or separate ratings are not warranted.

For these reasons, the Board finds that the criteria for a rating of in excess of 10 percent prior to September 13, 2011, and in excess of 30 percent from September 13, 2011, have not been met.  

		3.  Lumbosacral Strain

In this case, the Veteran's lumbar spine disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237.  DC 5237 evaluates impairment from lumbosacral strains.  38 C.F.R. § 4.71a, DC 5237 (2013).

Under the General Rating Formula, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

The Veteran was afforded a VA examination in September 2011.  He reported daily lumbar pain; the most severe pain in the last two weeks was rated as 6/10 in intensity with least severe pain rated as 1/10.  There was no associated radicular pain.  There were no neurologic symptoms of the lower extremities and no associated bowl or bladder dysfunction.  There were no flares, no therapy, and no assistive devices used.  The Veteran reported being unable to perform activities requiring repetitive bending or lifting.  He reported that walking might be limited when lumbar pain was more severe; currently, that occurred three days per week.  The Veteran reported that he could not specify the exact degree of limitation.  There had been no incapacitating episodes of lumbar pain in the last 12 months.  

Examination revealed no evidence of muscle atrophy.  Muscle strength was 5/5 in all muscle groups.  Patellar and Achilles reflexes were 2+, symmetrical, and felt to be normal for the Veteran.  There were no sensory abnormalities noted.  Straight leg raising was negative bilaterally.  There was no focal tenderness, no abnormal spinal contour, and no muscle spasm or guarding noted.  Range of motion testing revealed flexion to 85 degrees; extension to 30 degrees with associated pain; lateral flexion to 25 degrees with associated pain bilaterally; and lateral rotation to 30 degrees with associated pain bilaterally.  The Veteran was able to complete three repetitions.  The examiner noted that forward bends elicited pain throughout active extension only.  The examiner reported that except as noted, there was no change in active or passive range of motion during repeat testing against resistance and no additional losses of range of motion due to painful motion, weakness, impaired endurance, incoordination, instability or acute flares.  

None of the Veteran's treatment records during this appeal have shown forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis; or associated objective neurologic abnormalities.  

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent is not warranted at any time during this appeal.  At worst, the Veteran was shown to have 85 degrees of forward flexion at the September 2011 examination.  The currently assigned 10 percent rating specifically contemplates forward flexion not greater than 85 degrees.  The examination and the Veteran's treatment records fail to show that the criteria for a 20 percent rating have been met as the evidence does not reveal forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the Board concludes that a rating in excess of 10 percent is not warranted.  

In reaching the conclusion that a higher rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40.  As already set forth above, the examination takes into account the Veteran's functional impairment attributed to his service-connected lumbar spine disability.  Neither the examination nor treatment records show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected lumbar spine disability.  Accordingly, the criteria for an initial rating in excess of 10 percent for limitation of motion for the Veteran's service-connected lumbosacral strain have not been met.  38 C.F.R. § 4.71a, DC 5237.

The Board has also considered whether separate ratings are warranted for associated objective neurologic abnormalities.  His treatment records and examination fail to show objective neurologic abnormalities attributed to his service-connected lumbar spine disability.  Therefore, the Board concludes that the Veteran does not have objective neurologic abnormalities associated with his service-connected lumbar spine disability for which separate ratings are warranted.   

For these reasons, the Board finds that the criteria for a rating of in excess of 10 percent have not been met at any time during this appeal.  

		4.  Extraschedular Consideration 

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2013).  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  In this regard, the Veteran's reported psychiatric, left shoulder and lumbar spine symptoms as discussed above are addressed the applicable rating criteria for each disability.  It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  

Here, comparing the manifestations of the Veteran's psychiatric, left shoulder, and lumbar spine disabilities with the applicable schedular criteria, the Board finds that the nature of the manifestations and severity of associated impairment (both as reported by the Veteran and as described by examiners), are wholly encompassed by the schedular criteria.  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a hernia, to include as secondary to the service-connected PTSD with depressive disorder, NOS is denied.

Entitlement to service connection for GERD, to include as secondary to the service-connected PTSD with depressive disorder, NOS is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected PTSD with depressive disorder, NOS is denied.

Prior to January 5, 2012, a 50 percent rating for PTSD with depressive disorder, NOS is granted, subject to the law and regulations governing the payment of monetary benefits.

From January 5, 2012, a 100 percent rating for PTSD with depressive disorder, NOS is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent prior to September 13, 2011, and in excess of 30 percent from September 13, 2011, for left shoulder tendonitis is denied.
Entitlement to a rating in excess of 10 percent for lumbosacral strain is denied.


REMAND

Regrettably, a remand of the issue of entitlement to a TDIU is necessary.  In light of the Board granting service connection for bilateral hearing loss, a remand of the issue of entitlement to a TDIU is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Implement the award of service connection for bilateral hearing loss, rating this disability as appropriate in accordance with applicable rating criteria.

2.  Undertake any additional development deemed necessary in connection with the request for entitlement to a TDIU prior to September 13, 2011.

3.  Then, readjudicate the issue of entitlement to a TDIU prior to September 13, 2011.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


